Citation Nr: 0216653	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to June 
1996.  He served with the Army National Guard from November 
1987 to October 1992. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In March 1998, the veteran testified before the undersigned 
Board member at a hearing at the St. Louis, RO.  In July 
1998, the Board granted one of the issues on appeal.  In July 
1998 and January 2001, The Board remanded the veteran's claim 
for service connection for myofascial pain syndrome for 
further development.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Reno, Nevada.  The case 
was returned to the Board in October 2002.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran does not have myofascial pain syndrome.  


CONCLUSION OF LAW

Myofascial pain syndrome was not incurred in or aggravated by 
active duty and it is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, the 1998 hearing before the 
undersigned, remands by the Board in 1998 and 2001, and 
letters from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate the claim, the information that he should submit 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide in obtaining evidence and 
information in support of the claim and the evidence that he 
should submit if he did not desire VA to obtain the evidence 
on his behalf.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The record reflects that the RO has obtained the service 
medical records (SMRs) and all identified post-service 
treatment records.  In addition, it has afforded the veteran 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that should be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Accordingly, the Board is also 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Factual Background

Service medical records show that the veteran was seen for a 
complaint of abdominal pain in July 1995 after lifting a 
large crate, following which he felt a tearing and burning 
sensation in his abdomen.  After an examination, the 
impression was an abdominal strain.  The assessment later in 
July 1995 was a separated rectus abdominis (longitudinal) 
muscle, and diastasis rectus.  During the remainder of his 
military service the veteran continued to be seen for 
complaints of abdominal pain. 

In September 1995 the assessment was chronic abdominal wall 
pain of questionable etiology but which was doubted to be of 
musculoskeletal etiology.  However, in September 1995 the 
veteran was given a Physical Profile for myofascial pain 
syndrome.  In October 1995 his abdominal wall pain was again 
noted to be of questionable etiology but he was again given a 
Physical Profile for myofascial pain syndrome.  In February 
1996 he was again given a Physical Profile for diastasis 
recti and myofascial pain syndrome. 

A March 1996 report of a Medical Evaluation Board reflects 
that the veteran complained of abdominal pain, which had 
initially begun in June 1995 after heavy lifting.  He had 
been found to have diastasis rectus without herniation.  
Historically, after an evaluation by a general surgeon, a 
diagnosis of myofascial pain had been made.  It was reported 
that general surgery's conclusion was that the veteran had 
diastasis rectus with myofascial pain but no hernia.  The 
diagnoses included diastasis rectus and myofascial pain.  It 
was reported that the latter interfered with satisfactory 
performance of duty.  

A report of a March 1996 Physical Evaluation Board Proceeding 
reflects that the veteran was found to be unfit for further 
military service due to diastasis rectus and upper abdominal 
myofascial pain.  

On VA general medical examination in September 1996 the 
veteran was evaluated, in part, to determine if he had 
myofascial pain syndrome.  The veteran reported that his 
major problems were nausea and abdominal pain but denied 
having muscle pain in his body.  After a physical 
examination, the examiner diagnosed diastasis recti but 
concluded that the veteran did not have myofascial pain.  It 
was further commented that while the veteran stated that he 
had myofascial pain, he denied having any symptoms of muscle 
pain.  The only pain that he reported was the abdominal pain, 
caused by recti abdominis, which was not the pattern for 
myofascial pain or fibromyalgia.  The examiner again stated 
that he did not believe that the veteran had myofascial pain.  

Records in 1997 from the St. John's Regional Health Center 
pertaining to the veteran's hospitalization for plication of 
his ventral diastasis and reinforcement with Marlex mesh are 
on file.  

The veteran testified in March 1998 before the undersigned 
traveling member of the Board that during service his major 
symptom was abdominal pain (pages 3 and 4 of the transcript).  
He felt that his abdominal pain was either due to myofascial 
pain syndrome or was due to his service-connected diastasis 
recti (page 12).  His abdominal surgery in June 1997 had 
provided some relief from the abdominal pain (page 13).  His 
myofascial pain syndrome had continued since the surgery but 
the pain was in the same area as his service-connected 
disorder, such that he could not be sure that that it was now 
continuous (page 13).  He had not been treated by the private 
surgeon since the 1997 surgery (page 14).  

VA outpatient treatment (VAOPT) records from 1996 to 2000 
reflect complaints of and treatment for abdominal pain.  

On VA examination in November 1998, conducted by a 
physician's assistant, the veteran's claim file was not 
available for review.  The clinical history related by the 
veteran was recorded.  After a physical examination the 
diagnosis was a ventral hernia, status post repair with 
chronic residual abdominal pain.  It was also reported that 
it did not appear that the veteran had fibromyalgia and it 
was opined that it was doubtful that he had a history of 
fibromyalgia.  

On VA examination in June 2002 the veteran's claim file was 
reviewed, as were the instructions in the January 2001 Board 
remand.  After a physical examination, the examiner opined 
that the veteran did not meet the criteria for a diagnosis of 
fibromyalgia.  He had none of the classic fibromyalgia tender 
points that were considered criteria for classification by 
the American College of Rheumatology.  The veteran's 
complaints were limited to his abdominal musculature for 
which he received VA disability compensation.  The formal 
diagnoses were no evidence of fibromyalgia; and diastasis 
recti, status post ventral diastasis repair, unchanged since 
prior examination in November 1998.  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disease initially 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

Service connection may not be granted without medical 
evidence of a current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

The veteran has been granted service connection for diastasis 
recti, status post ventral diastasis repair.  The presence of 
abdominal pain in service and thereafter is clearly 
documented by the medical evidence.  Service medical records 
also show that the veteran's complaints were in part 
attributed to myofascial pain.  

The post-service medical evidence shows that the veteran's 
service-connected diastasis recti, status post ventral 
diastasis repair is productive of pain.  The pain associated 
with the disability is for consideration in the evaluation of 
the disability.  However, the post-service medical evidence 
establishes that the veteran's abdominal pain is not 
myofascial.  At the 1996 VA examination, the veteran denied 
having any muscle pain, and the examiner found that the 
veteran's pain did not fit the pattern for myofascial pain 
(or fibromyalgia).  The later VA examinations also disclosed 
no evidence of myofascial pain.  Since the post-service 
medical evidence is consistent in showing that the veteran 
does not have myofascial pain, service connection is not 
warranted for this claimed disability. 

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for myofascial pain syndrome is denied. 



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

